Order filed April 19, 2016




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-01077-CV
                                   ____________

                 RONALD DWAYNE WHITFIELD, Appellant

                                         V.

                 FIRST SERVICE CREDIT UNION, Appellee


                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-45473

                                    ORDER

      The notice of appeal in this case was filed December 11, 2015. To date, the
filing fee of $205.00 has not been paid. On March 28, 2015, the trial court signed an
order sustaining the contest to appellant’s affidavit of indigence. See Tex. R. App.
P. 20.1. Therefore, the court issues the following order.
      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before May 4, 2016. See Tex. R. App. P. 5. If appellant fails to
timely pay the filing fee in accordance with this order, the appeal will be dismissed.

                                       PER CURIAM